Citation Nr: 1727969	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  17-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spondylosis. 

2.  Whether to reopen a claim of entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an effective date prior to September 8, 2011, for the grant of service connection for cervical spondylosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1998 to May 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the claims is now with the RO in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for cervical spondylosis and entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 25, 2000, the Veteran submitted a claim of entitlement to service connection for a neck disorder.

2.  In a June 2000 rating decision, the RO denied entitlement to service connection for a neck disorder and a right shoulder disorder based on a lack of current disabilities.

3.  September 2000 VA treatment records, received within one year of the June 2000 rating decision, documented neck and right shoulder complaints and an assessment of myofascial pain.

4.  Following receipt of the September 2000 records, the RO did not readjudicate the claims.  

5.  In a September 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for cervical spondylosis, claimed as a neck disorder, and assigned an effective date of September 8, 2011.

6.  In a September 2013 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 25, 2000, but no earlier, for the grant of service connection for cervical spondylosis, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  The claim to reopen a claim of entitlement to service connection for a right shoulder disorder is denied; the Veteran's original claim remained pending since June 25, 2000.  38 C.F.R. § 3.156(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

For the Veteran's claim of entitlement to an earlier effective date for the award of service connection for cervical spondylosis, the Board grants the benefit sought.  The other appeals are being remanded.  Thus, any error in VA's duties to notify and assist is harmless.


II.  Claim to reopen a claim of entitlement to service connection 
for a right shoulder disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New and material evidence under 38 C.F.R. § 3.156(b) has the same meaning as new and material evidence as defined in 38 C.F.R. § 3.156(a).  Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

On May 25, 2000, the Veteran submitted a claim of entitlement to service connection for a right shoulder disability.  

In June 2000, the RO denied service connection for a right shoulder disorder because it found no current disability.  

In a September 2000 VA treatment record associated with the claims file in April 2001, the Veteran reported pain in his neck, back, and shoulder since a motor vehicle accident in 1999, during service.  On examination, he had a tender neck trapezius with trigger points.  The assessment was myofascial pain status post automobile accident.  

This evidence is new because it was not of record at the time of the June 2000 rating decision.  It is material because it relates to an unestablished fact necessary to substantiate that claim, evidence of a current disability.  Because this evidence was received within one year of the rating decision denying service connection for a right shoulder disorder, this evidence is considered as having been filled in connection with the May 25, 2000 claim.  38 C.F.R. § 3.156(b).  Although the Veteran never initiated an appeal as to the June 2000 decision, the RO's failure to readjudicate the claim after the September 2000 records were obtained or received prevented the June 2000 rating decision from becoming final.  Thus, the, claim for service connection for a right shoulder disorder has remained pending since May 25, 2000, the date the Veteran initially submitted his claim of entitlement to service connection.  

Accordingly, the claim has remained open, and is not a new and material claim.  The Board is remanding the claim of entitlement to service connection for a right shoulder disorder in the instant decision.  

III.  Effective date for the grant of service connection 
for a cervical spine disorder

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. §§ 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).

But where new and material evidence other than service department records is received during the appeal period or prior to appellate decision, the effective date is as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1); see also § 20.1304(b)(1).

Here, the Veteran contends that he is entitled to an effective date earlier September 8, 2011, for the grant of service connection for cervical spondylosis. 

On May 25, 2000, the Veteran submitted a claim of entitlement to service connection for neck and low back disabilities, in pertinent part.  

In June 2000, the RO denied service connection for a neck condition because it found no record of a current disability.  Subsequently, in a September 2000 VA treatment record associated with the claims file in April 2001, the Veteran reported pain in his neck since a motor vehicle accident in 1999, during service.  On examination, he had a tender neck trapezius with trigger points.  He was assessed with myofascial pain status post automobile accident.  

In September 2011, the Veteran submitted a claim to reopen his claim for a neck disorder.  A September 2013 VA examination was conducted.  In a September 2013 rating decision, the RO granted service connection and assigned an effective date of September 8, 2011, the date of the Veteran's claim to reopen.  

Thus, here, the proper effective date is May 25, 2000.  This is because new and material evidence related to the neck disorder was submitted within one year of the June 2000 rating decision, but no action was taken.  Thus, the effective date is as if the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)(1).

No earlier effective date, however, is for assignment.  May 25, 2000, is the day after the Veteran separated from the United States Navy.  Thus, an effective date earlier than May 25, 2000, is not possible.  

In sum, the Veteran is entitled to an earlier effective date of May 25, 2000, but no earlier, for the grant of service connection for a neck disorder.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  The Board is aware that the Veteran's current neck disorder is currently rated as cervical spondylosis and that the Veteran may not have had that condition in 2000.  However, how the condition is rated from May 25, 2000, to September 8, 2011, is a downstream issue that is within the jurisdiction of the RO.  The benefit-of-the-doubt rule has been considered in making this decision. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an earlier effective date of May 25, 2000, for the grant of service connection for a neck disorder is granted.

The claim to reopen a claim of entitlement to service connection for a right shoulder disorder is not reopened; rather, the claim has remained pending since June 25, 2000.


REMAND

Regrettably, remand is necessary for the Veteran's claims of entitlement to an increased rating for cervical spondylosis and service connection for a right shoulder disorder.  

Initially, the Board notes that the Veteran's representative, in a May 2017 brief, took issue with the medical credentials of the VA examiner who conducted the most recent August 2013 examinations for the service-connected cervical spine disorder and the Veteran's claimed right shoulder disorder, referring to the examiner as a "simple registered nurse" rather than an "Orthopedic Physician".  The representative later referred to the examiner as a "mere RN".  In this regard, VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent. See also Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Nothing in the representative's assertions persuades the Board that the 2013 examiner was not competent to render the opinions sought.  

In this case, however, the Board remands on bases other than the examiner's competence.  

First, regarding the cervical spine, remand is required for a current examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the May 2017 brief, the Veteran's representative strongly suggested that the Veteran's service-connected cervical spondylosis had worsened since his last examination in August 2013.  In such cases, a new examination is warranted. 

Second, regarding the cervical spine, remand is required for an adequate examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  No examination of record for the Veteran's cervical spine complies with these new requirements.

Regarding the issue of entitlement to service connection for a right shoulder disability, remand is required to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

A June 1999 service treatment record, created 10 days after the Veteran was involved in a motor vehicle accident, noted right shoulder pain.  In addition to the pain, the attending physician noted associated right shoulder weakness.  The Veteran was assessed with myofascial pain on examination, but the physician could not rule out the possibility of nerve root irritation from the mid-cervical chain.  What follows is a series of follow-up treatments until the Veteran separated from active duty.  July 1999 treatment records show the Veteran's complaints of right shoulder pain.  An April 2000 medical assessment documents the Veteran presenting for treatment after a history of chronic neck, back, and shoulder pain with accompanying headaches.  

Post-service, there is a documented history of the Veteran's description of continued waxing and waning right shoulder pain.  For instance, in an October 2011 VA examination, the Veteran described the onset of right shoulder pain after his motor vehicle accident during service.  After discharge from service in 2000, he sought treatment at the Baltimore VA Medical Center, transferring care to the VA Medical Center in Washington, D.C., in 2001.  Thereafter, his right shoulder symptoms started getting better.  However, in 2003 or 2004, the right shoulder had worsened.  The Veteran's reports in the October 2011 examination are corroborated by VA treatment records from April 2004, which show complaints of right shoulder pain.  

In an August 2013 VA examination, the examiner diagnosed impingement syndrome, degenerative joint disease, and rotator cuff tear of the right shoulder.  Relying on the lack of diagnostic evidence for the right shoulder between 2000 and 2011, the examiner noted that if the Veteran had a rotator cuff issue after the motor vehicle accident, the symptoms he would have experienced would have provoked further and more detailed examination of the right shoulder.  The examiner noted that the tear in the right rotator cuff was diagnosed in 2012, "greater than 20 years after he had left the military."  She also summarily concluded that the degenerative changes seen in the right shoulder were age related.

This opinion is inadequate.  First, the examiner relied on the lack of diagnostic tests post-service for a period of time in concluding that the Veteran's current diagnoses are not directly related to active service.  However, the Veteran has competently and credibly described ongoing right shoulder symptoms since his military service.  He has done so on separate occasions.  See October 2011 VA examination, August 2013 VA examination, April 2004 and November 2011 VA treatment records.  The Veteran's statements, coupled with VA treatment for shoulder pain between 2000 and 2011, were not fully discussed by the examiner in her rationale.  Next, the examiner seemed to rely on the right rotator cuff tear being diagnosed "greater than 20 years after [the Veteran] left the military" in her opinion that this condition was not related to service.  However, the condition was diagnosed in 2012, which is only 12 years after discharge.  Finally, the examiner did not provide rationale for finding that the degenerative changes seen in the right shoulder were age related.  As such, remand is necessary to provide an examination and medical opinion that correct the deficiencies of the August 2013 opinion.  

Remand is also necessary to ascertain whether the right shoulder disorder is secondarily related to his service-connected cervical spine disability.  Service connection may be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  VA treatment records from November 2011 document complaints of neck pain radiating to the right shoulder.  The same records refer to a history of sharp-to-dull posterolateral neck pain radiating to the Veteran's right shoulder since 2003.  Some VA treatment records are suggestive of a finding that there is nerve involvement from the cervical spine to the right shoulder.  Because the Veteran is also diagnosed with nerve impingement of the right shoulder, the Board finds that another examination is necessary in order to ascertain whether the service-connected cervical spine disorder has caused or aggravated the Veteran's right shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right shoulder disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder had onset in, or was otherwise caused by, by the Veteran's military service, to include the motor vehicle accident.  

The examiner must provide an opinion regarding whether the Veteran's right shoulder disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by the service-connected cervical spine disorder.  

The examiner must specifically address the Veteran's statements describing right shoulder symptoms having onset during service and intermittently flaring since then.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spondylosis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of cervical spine motion in active and passive motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.'

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


